PER CURIAM.
Donald Watson appeals his judgment and sentence on second degree grand theft and petit theft, challenging the sufficiency of the evidence to support the conviction and the sentencing procedure. We affirm the judgment, finding that the evidence, though circumstantial, was sufficient to support the conviction. We must, however, vacate the sentence and remand.
Rule 3.710, Fla.R.Crim.P., provides that the court may not impose any discretionary sentence other than probation on any defendant who is found guilty of his first felony or who is under the age of eighteen years until after a presentence investigation report has been prepared and considered. The record in this case establishes that appellant was over eighteen years of age, but does not show a prior felony conviction. No PSI was considered. Under the circumstances we must vacate the sentence and remand this case to the trial court for resentencing under Rule 3.710. Beverly v. State, 330 So.2d 527 (Fla. 1st DCA 1976).
MILLS, Acting C. J., and ROBERT P. SMITH, Jr., and ERVIN, JJ., concur.